PER CURIAM:
Nalone Stallings appeals the sentence imposed upon his conviction for distributing cocaine in violation of 21 U.S.C, § 841(a)(1) (2000). Stallings asserts that the sentence imposed by the district court was unreasonable under this court’s decision in United States v. Hughes, 401 F.3d 540, 547 (4th Cir.2005), because the court applied as mandatory the sentencing range as determined by the U.S. Sentencing Guidelines Manual (2004) and did not adequately take into account the factors set forth in 18 U.S.C. § 3553(a) (2000).
Our review of the record makes clear that the district court considered the guideline range as advisory and considered the factors set out in § 3553(a) in determining Stallings’ sentence. We conclude that his sentence is reasonable. We therefore affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED